Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 22 June 2022 has been entered. Claims 1, 2, 5, 6, 8-10, 15, and 20 have been amended.  Claim 7 has been cancelled.  No claims have been added.  Claims 1-6 and 8-30 are still pending in this application, with only claim 1 being independent.

Response to Arguments
Claim Rejections, 35 USC §112
Applicant’s arguments, see pages 10-12, filed 22 June 2022, with respect to the rejection of claims 2, 5, 6, 8, 11, 15, 16,18, 20, 21, and 23 under 35 USC §112, second paragraph have been fully considered and are persuasive.  The rejection of 21 February 2022 has been withdrawn. 

Claim Rejections, 35 USC §102 and 103
Applicant’s arguments, see pages 12-16, filed 22 June 2022, with respect to the rejections under 35 USC 102 in view of Simmonds et al.  have been fully considered and are persuasive.  The rejection of 22 February 2022 has been withdrawn. 


Allowable Subject Matter
Claims 1-6 and 8-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a light guiding device for guiding light, comprising a partially reflective layer arranged between a boundary surface of the at least one light guide and the at least one diffractive optical element in combination with each and every remaining limitations of the claims.
Regarding independent claim 1, the prosecution history, especially at the previous Remarks by Applicant (22 June 2022, pages 12-16) clearly indicates the reasons for allowance.
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.

Looking at the previously cited art, Simmonds, while Simmonds teaches each of the components claimed.  Simmonds does not expressly disclose the specifically called for structural arrangement of the partially reflective layer arranged between a boundary surface of the at least one light guide and diffractive optical element.  It would not have been obvious to one having ordinary skill in the art to modify Simmonds to position Simmond’s partially reflective layer to meet the claim limitation.  The exit surface of Simmonds light guide (20) is intended to allow light that is incident perpendicular to the surface, the remainder of the light is then reflected within the light guide due to total internal reflection.  Positioning any sort of partially reflective layer on this surface would then negatively affect the light that is emitted from the light guide and disrupting the overall effect of Simmond’s device.

	Furthermore, looking at the next closest prior art of record, Fattal (US 2017/0371090; previously cited in IDS dated 24 February 2021) teaches another similar device. Figure 3 shows most of the claimed limitations outside of the partially reflective layer.  Turning to figure 5, step 330 suggests a secondary partially-reflecting step which seems to imply an addition of a partially-reflective layer.  However, Fattal does not teach, suggest, or motivate one having ordinary skill in the art to position this partially reflective layer between a boundary surface (or outside/exit surface of the light guide as interpreted from the specification) and diffractive optical element. One having ordinary skill in the art would not be motivated to position a partially reflective layer between Fattal’s boundary surface and a diffractive optical element based on Fattal’s suggestion that this step is an optional, non-necessary step and such a modification would require a permanent, difficult modification. 

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875